Citation Nr: 0200675	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  98-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service 
connected tinnitus.  

2.  Entitlement to service connection for a chronic lung 
disability.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Entitlement to a compensable disability rating for a 
right ear hearing loss disability.

5.  Entitlement to a total disability rating based on 
individual unemployability resulting from service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976, April 1983 to July 1983, and March 1984 to August 1987.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of rating decisions rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in October 1997 and February 1999.  

In December 2000, the Board issued a decision denying service 
connection for an acquired psychiatric disorder, a chronic 
lung disability, and a bilateral eye disability; a 
compensable disability rating for a right ear hearing loss 
disability; and TDIU benefits.  Pursuant to a May 2001 Joint 
Motion for Remand and Stay of Proceedings, the United States 
Court of Appeals for Veterans Claims (Court) issued a May 
2001 Order, vacating the December 2000 Board decision and 
remanding the case to the Board for readjudication.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, a lung disability, and an eye 
disability as well as entitlement to TDIU benefits are 
addressed in the REMAND below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for a compensable rating for a right ear 
hearing loss disability has been developed.

2.  The appellant's right ear hearing loss disability is 
manifested by average pure tone decibel loss of 25 decibels 
with speech recognition of 84 percent in the right ear.  
Average pure tone decibel loss in the left ear is 20 decibels 
and speech recognition is 92 percent. 

3.  The clinical evidence does not show that the appellant 
has total deafness in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a right ear hearing 
loss disability are not met.  38 U.S.C.A. §§ 1155, 1160(a), 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic 
Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted by the Court, At the outset, the Board must consider 
the impact of the Veterans Claims Assistance Act of 2000 
(VCAA) and VA implementing regulations on this claim.  
38 U.S.C.A. §§ 5100-5107 (West Supp. 2001); 66 Fed Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended as 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also, 
McQueen v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 
2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for an increased rating for a right ear hearing 
loss disability is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)).  Thus, VA is 
required to obtain all pertinent VA treatment records.  In 
the present case, VA treatment and examination reports have 
been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence pertaining to his claim for an increased rating for 
a right ear hearing loss disability that has not been 
associated with the claims folder.  As VA has secured all 
medical records that the veteran has identified pertinent to 
this claim, VA's duty to assist the claimant in this regard 
is satisfied.  

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the RO, as well as 
statements of the case and supplemental statements of the 
case that have been issued during the appellate process.  See 
38 U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)). 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result.

Service connection for a right ear hearing loss disability 
was granted by the RO by means of a rating decision rendered 
in March 1977, following a review of the pertinent evidence, 
which included the appellant's service medical records.  A 
noncompensable evaluation was assigned effective August 6, 
1976, the first day after his separation from active duty.  
In October 1997, the RO denied a compensable evaluation for 
this disability.  The veteran perfected a timely appeal of 
this decision.  Accordingly, this rating is now before the 
Board on appeal as the appellant contends that his current 
right ear hearing loss disability is more severe than 
presently evaluated.  He expressed his contentions at a 
September 2000 videoconference hearing before the undersigned 
Member of the Board stating that he has to hold a telephone 
up to his good ear (left) to hear the other person.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the appellant working or seeking work.  38 C.F.R. 
§ 4.2 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2001).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination testing together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 
eleven auditory acuity levels from level I for essentially 
normal acuity through XI for profound deafness. In situations 
where service connection has been granted only for defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 C.F.R. §§ 4.14, 4.85, Part 4 (2001), Diagnostic Codes 
6100 to 6101.

In addition, under the provisions of 38 U.S.C.A. § 1160(a) 
(West 1991 & Supp. 2001), where service connection has been 
established for hearing loss involving only one ear, as is 
the situation in this case, and the appellant does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is deemed to be normal.  

The Board notes that during the pendency of the appellant's 
appeal, the criteria for evaluating hearing impairment were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals (Court), has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board will evaluate the 
appellant's symptomatology pursuant to both the criteria in 
effect prior to June 10, 1999, and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the appellant.

Service medical records dated in December 1975 and January 
1976 noted bilateral hearing loss.  March 1986 and July 1987 
audiograms indicated average puretone thresholds of 25 and 20 
decibels for the right ear, respectively.  

An August 1989 VA audiological evaluation revealed that 
decibel losses for the frequencies at 1000, 2000, 3000, and 
4000 cycles per second (Hertz) in the right ear were 20, 10, 
15, and 20, respectively, for an average decibel loss of 16, 
and that speech recognition ability in the right ear was 90 
percent correct.  Those findings indicated that hearing 
acuity was at Level I in the right ear.  Left ear hearing 
acuity was shown to be at Level I at the December 1998 
audiological evaluation, as the average decibel loss was 21 
and speech recognition ability was 92 percent correct.  
38 C.F.R. § 4.85, Tables VI and VII.  

A December 1993 VA audiological evaluation revealed that 
decibel losses for the frequencies at 1000, 2000, 3000, and 
4000 Hertz in the right ear were 25, 20, 25, and 30, 
respectively, for an average decibel loss of 25, and that 
speech recognition ability in the right ear was 84 percent 
correct in the left ear.  An average decibel loss of 20 and a 
speech recognition ability of 92 percent correct.  Under the 
current criteria set forth in the Schedule, the appellant's 
right ear hearing loss disability is assigned Level II as his 
pure tone threshold in the right ear is less than 41 percent 
and his percentage of speech recognition falls in the 84-90 
percent range.  38 C.F.R. § 4.85, Table VI (2001).  
Similarly, under the criteria in effect prior to June 10, 
1999, the appellant's right ear hearing loss disability is 
assigned Level II for his pure tone threshold in the right 
ear is less than 41 percent and his percentage of speech 
recognition falls in the 84-90 percent range, bilaterally.  
38 C.F.R. § 4.87, Table VI (1998).  A VA audio-ear disease 
examination performed in conjunction with the December 1993 
audiological evaluation reported an impression of significant 
bilateral tinnitus with normal hearing.  

At an August 1998 VA audiological examination, the 
audiologist noted that there were several audiograms in the 
file dating between 1986 and 1997, and that the appellant had 
been seen previously by VA in May 1988, August 1989, and 
December 1993.  The audiologist stated that three different 
examiners had found similar test results (i.e. after the 
appellant had exhibited initial responses to testing that 
were elevated, he eventually exhibited responses that were 
within the range of normal in all of the examinations.)  It 
was also pointed out that audiograms performed during the 
appellant's military service in 1986 and 1987 had revealed 
inconsistent results.  The audiologist went on to say that 
when the appellant had been evaluated in April 1998, similar 
test results were obtained for the subjective test.  Using 
the objective test, the otoacoustic emissions, test results 
had indicated hearing acuity within normal limits in both 
ears.  He stated that he had also found inconsistent test 
results on the current evaluation, and that the objective 
tests that were used, which was "Ipsi reflex testing", 
revealed ipsilateral reflexes at thresholds that were within 
the range that would indicate thresholds within the range of 
normal.  While the appellant's puretone thresholds and speech 
discrimination abilities were not tested, the audiologist 
opined that the appellant had normal hearing, or no worse 
than mild hearing loss.  

The examiner at the June 1999 VA medical examination reported 
that although the appellant indicated that he wore a hearing 
aid he was not wearing it at the examination, yet was able to 
hear the examiner speak in her regular voice and in a 
whispered voice with her back turned toward him.  

To reiterate, VA law and regulations provide that where 
service connection has been granted for defective hearing 
involving only one ear, and total deafness is present in the 
other ear as a result of nonservice-connected disability not 
the result of the veteran's own willful misconduct, a 
compensable evaluation is possible.  38 U.S.C.A. § 1160(a).  
In situations where service connection has been granted only 
for defective hearing involving one ear, and total deafness 
is not present in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at Level X or XI.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 and 6101.  However, because the evidence presented does 
not demonstrate that the appellant's hearing acuity 
associated with his service-connected right ear hearing loss 
is worse than Level II, the Board is unable to identify a 
basis to grant a compensable rating for right ear hearing 
loss.  

The Board notes that the veteran's assertions that he does 
not hear in his right ear as well as before are credible.  
However, in determining the actual degree of disability, the 
examination findings are more probative of the degree of 
impairment.  Moreover, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  In this case, the numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. Part 4 
Diagnostic Code 6100 (1998) (2001).  Accordingly, the 
noncompensable evaluation accurately reflects the degree of 
the appellant's right ear hearing impairment.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. Part 4, §§  4.85, 4.87 Diagnostic Code 
6100 (1998) (2001).

The Court has also held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance. Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of the VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995). Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

In reaching this decision as to the issue of entitlement to 
an increased (compensable) evaluation for a right ear hearing 
loss disability, the Board has considered the complete 
history of the disability in question as well as the current 
clinical manifestations and the impact the disability may 
have on the earning capacity of the appellant.  38 C.F.R. §§ 
4.1, 4.2 (2001).  Additionally, as the positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter is not evenly balanced and the 
preponderance of the evidence is against the appellant's 
claim, the resolution of doubt in his favor is not warranted.  
38 U.S.C.A. § 5107(b).


ORDER

A compensable disability rating for a right ear hearing loss 
disability is denied.


REMAND

As noted previously, during the pendency of this appeal there 
has been a significant change in the law brought about by the 
VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100-
5107 (West Supp. 2001).  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These changes in 
the law redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  These changes in the 
law also eliminate the concept of a well-grounded claim and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the VCAA, VA has a duty to make reasonable efforts to 
assist a veteran in developing a claim for VA compensation to 
include providing assistance in obtaining evidence necessary 
to the substantiate the claim and providing a medical 
examination or opinion when such is necessary to decide the 
claim.  38 U.S.C.A. §§ 5100-5107; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  This includes a duty to obtain records in the 
custody of a Federal department or agency.  VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency including, but not 
limited to, medical and other records from VA medical 
facilities and records from the Social Security 
Administration.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(2)).

The Board notes that the evidence includes a February 1999 
determination of the Social Security Administration (SSA) 
indicating that the veteran initially received treatment for 
stress and feelings of depression in September 1993.  
However, the most recent medical records indicating treatment 
for a psychiatric disorder are dated in April 1998.  As these 
records are potentially probative in determining whether the 
veteran has a psychiatric disorder warranting service 
connection, they should be obtained.  66 Fed. Reg. 45,620 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159 (c)(3)).

In addition, while the evidence contains the final 
determination of the SSA, a complete copy of the medical 
evidence relied upon in making this determination does not 
appear to be associated with claims folder.  As stated 
previously, VA has a duty to request pertinent records from 
other Federal agencies to include the SSA.  As these SSA 
records are potentially probative in ascertaining whether 
service connection for the claimed disabilities is warranted, 
they must be obtained.  66 Fed. Reg. 45,620 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159 
(c)(2)).

In addition to the aforementioned development, the Board is 
also of the opinion that new VA examinations are warranted 
under the provisions of the VCAA and pertinent regulations.  
To reiterate, under VA regulations, in a claim for disability 
compensation, VA will provide a medical examination or 
opinion when such is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

A new VA mental examination would be probative in determining 
whether the veteran presently has an acquired psychiatric 
condition that warrants service connection.  A September 1999 
VA mental disorders examination report indicates pertinent 
diagnoses of major depression disorder, attention deficit 
disorder, and schizoid personality.  However, the examiner 
did not proffer an opinion as to the etiology of these 
disorders.  In addition, on his March 1999 substantive 
appeal, the veteran expressed a belief that his acquired 
psychiatric disorder was caused by his service connected 
tinnitus.  However, there is no medical opinion regarding the 
relationship, if any, between the veteran's tinnitus and his 
psychiatric disorder.  The Board also notes that a September 
2000 VA outpatient treatment record wherein a VA psychiatrist 
opines that the veteran present emotional illness is related 
to an inservice grenade explosion which caused a concussion.  
However, a review of the veteran's service medical records do 
not show that he received treatment for injuries sustained in 
a grenade explosion.  The Board notes that it is not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).  
A new examination should include a review of the veteran's 
claims folder and must include consideration of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  See Caffrey.  For the reasons set forth 
above, the Board is of the opinion that a new examination 
would be probative in ascertaining the etiology of the 
veteran's present acquired psychiatric disorder(s).  

With respect to the veteran's claim for service connection a 
lung disability, the Board notes that the veteran received 
inservice treatment for symptoms related to his respiratory 
system.  Service medical records show that during his first 
period of active military service the appellant was treated 
for upper respiratory infections in March 1974 and June 1976.  
During his third period of active service, he underwent a 
chest X-ray in July 1986, which revealed a small coin lesion 
in the periphery of the left mid lung field, approximately 
six millimeters in diameter.  The radiologist stated that 
there had been no real change from a February 1984 chest X-
ray.  Similarly, service medical records show inservice 
treatment for symptoms related to the veteran's eyes.  In 
November 1975, he complained of pain in his right eye from 
being struck in the eye by a rock.  During his third period 
of service, he was treated for chemical irritation of the 
left eye after a chemical he was spraying got into the eye.  
A notation for the following day indicated that there was 
resolving chemical conjunctivitis with the use of eye drops.  
In June 1986, he was treated for acute viral keratitis of the 
right eye after having an object fly into the eye while he 
was mowing grass at home.  He was subsequently hospitalized a 
few days with a complaint of a four-day history of severe 
pain, burning, and watering from the eyes.  The hospital 
report noted a diagnosis of acute viral keratitis, right eye, 
and indicated that the appellant had made an excellent 
recovery, with the corneal lesions resolved.  
In light of the inservice treatment for lung and eyes 
conditions, the Board is of the opinion that a new VA 
examination is required under the VCA to ascertain whether 
the veteran has present disability that is related to his 
inservice complaints.  

Because the veteran's claim for entitlement to individual 
unemployability resulting from service connected disability 
is inextricably intertwined with the issues of entitlement to 
service connection, entitlement to TDIU benefits must be 
remanded as well.

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment and private 
medical treatment for acquired 
psychiatric disorder since September 
1993.  In addition, the RO should have 
the veteran identify all sources of VA 
and private medical treatment for his 
claimed lung and eye disabilities since 
separation from active duty.    

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. The RO should 
document its efforts to obtain the 
requested information.  If any requested 
evidence is not available, the RO should 
notify the veteran as mandated by the 
VCAA and its implementing regulations. 

3.  Thereafter, the veteran should be 
afforded a VA examination(s), with an 
appropriate health care provider, to 
ascertain the etiology or date of onset 
of any current acquired psychiatric 
disorder, lung disability, or eye 
disability.  The RO should insure that 
efforts to notify the veteran of any 
scheduled VA examination(s) are 
documented within the claims folder.  

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).  The examiner(s) should 
review the results of any testing prior 
to completion of the report(s).  The 
examiner(s) should provide complete 
rationale for all conclusions reached.  

The examiner(s) should provide the 
following information:

a) The examiner(s) should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted. 

b)  The examiner(s) should state if 
an acquired psychiatric disorder is 
presently shown or otherwise 
indicated by the medical evidence.  
If so shown or indicated, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service or his service connected 
hearing loss disability or tinnitus. 

c)  The examiner(s) should identify 
any and all lung or eye disabilities 
that are currently shown or 
otherwise indicated by the medical 
evidence.  

For each lung or eye disability that 
is found on examination, or 
otherwise indicated in the medical 
record, the examiner should proffer 
an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service. 

If a disability is shown to have 
preexisted active service or active 
duty for training, the examiner 
should proffer an opinion as to 
whether the preexisting disability  
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
increased in severity during active 
service, or was otherwise aggravated 
by active service. 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

6.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
7.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 



